Citation Nr: 1607866	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  03-15 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Service connection for bronchitis, to include as due to claimed mustard gas exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1948 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

This matter was most recently before the Board in April 2010, at which time it was remanded to the Agency of Original Jurisdiction (AOJ) in order to afford the Veteran proper notice under 38 U.S.C.A. § 5103 (West 2014), obtain treatment records from Dr. T.O., and ensure proper development of the mustard gas theory of the claim.  The Board finds that there has not been substantial compliance with the April 2010 Board Remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  However, there is no need to remand the case, and no prejudice to the Veteran because the Board is granting the benefit sought on appeal (service connection).  As explained below, the Board is granting service connection for chronic bronchitis as directly incurred in service, that is, based on onset of symptoms of the disability during service.  While the Veteran has also asserted, as an additional theory of service connection, that the current chronic bronchitis is related to in-service exposure to mustard gas, on other occasions the Veteran has stated that he was not exposed to mustard gas, suggesting he is no longer pursuing that theory.  See, e.g., December 2003 Veteran statement.  Regardless, the grant of direct service connection based on onset of symptoms of disability during service renders moot the similar theory that the same disability was caused by mustard gas exposure; because the disability began during service, that is, was "incurred in" service, which is sufficient proof of service connection, the more precise assertion of mustard gas as being the cause of the in-service onset of the disability has been rendered legally moot, as neither a finding of mustard gas exposure during service nor nexus to any mustard gas exposure is relevant or necessary to the grant of service connection.  As such, there is no need to perform any additional development of the mustard gas exposure theory of the claim or to reschedule a VA examination, as requested in the February 2016 appellant brief.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran has a current disability of chronic bronchitis.

2. The Veteran had symptoms of chronic bronchitis during active service. 

3. The current chronic bronchitis had its onset in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for chronic bronchitis are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, the Board is granting direct service connection for chronic bronchitis, which constitutes a full grant of the benefit sought on appeal with respect to this claim.  As there remains no aspect of this claim to be further substantiated (including any question of mustard gas exposure), there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection for Chronic Bronchitis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Veteran contends that service connection is warranted because chronic bronchitis started in service.  Specifically, the Veteran asserted that he was treated for upper respiratory problems in service, and that he had a chronic cough during active service.  See, e.g., August 2003 DRO hearing transcript; December 2003 Veteran statement.  Alternatively, the Veteran advanced that the current chronic bronchitis is related to in-service exposure to mustard gas during training at Fort Campbell.  See, e.g., November 2008 VA Form 119.

The Board finds that the Veteran has a current disability of chronic bronchitis.  A March 2003 VA treatment record shows a diagnosis of chronic bronchitis.  See also August 2004 VA examination report; May 2002 VA treatment record.  

The Board finds that the evidence is in relative equipoise on the question of whether the current chronic bronchitis began in service, that is, whether chronic bronchitis was directly "incurred in" service.  Evidence weighing in favor of this finding includes the Veteran's statements that he had symptoms of chronic bronchitis in service.  Moreover, the Veteran stated that he was seen by doctors multiple times during service for respiratory problems.  Periodic service reports of medical history dated in March 1955, December 1962, and April 1966 show that the Veteran reported whooping cough.  The May 1969 report of medical history at service separation shows that the Veteran reported pain or pressure in the chest, but denied whooping cough.  A February 1958 service treatment record shows complaints of constant cough and an August 1960 service treatment record shows complaints of cough for one week.  While service treatment records do not show a diagnosis of chronic bronchitis, the Board finds that the Veteran is competent and credible with respect to these assertions of having respiratory symptoms on more than one occasion during service.  See Buchanan, 451 F.3d at 1336; Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d 1372.  

The evidence weighing against a finding of in-service onset of chronic bronchitis includes the May 1969 service separation report of medical examination showing a normal clinical evaluation of the lungs and chest, including negative chest x-ray findings.  See also March 1955, February 1960, April 1966, and July 1968 periodic service examination reports.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that symptoms of the current chronic bronchitis began during service, that is, chronic bronchitis was directly incurred in service.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  


ORDER

Service connection for chronic bronchitis is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


